IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,134-01


                       EX PARTE JONATHAN PAUL SIKES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-297-009825-0993572-A IN THE 297TH DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of four counts of

aggravated sexual assault and sentenced to twelve years’ imprisonment on each count. He was also

convicted of two counts of indecency with a child and sentenced to five years’ imprisonment on each

count. The Second Court of Appeals affirmed his convictions. Sikes v. State, No. 02-10-00029-CR

(Tex. App.—Fort Worth 2011, no pet.).

        Applicant contends that he was denied the opportunity to file a pro se petition for

discretionary review (PDR). We remanded this application to the trial court for findings of fact and
                                                                                                  2

conclusions of law, and it recommended that we grant Applicant an out-of-time PDR. We agree.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR

of the judgment of the Second Court of Appeals in case number 02-10-00029-CR that affirmed his

conviction in cause number 0993572D from the 297th District Court of Tarrant County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.



Delivered: July 24, 2013
Do not publish